DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first unit; a second unit; a third unit; a fourth unit; a fifth unit; a sixth unit; a seventh unit in claims 8-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims (1, 8, 11-12, 14-15, 17, 19) are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (hereinafter Beck)(US Patent 10,650,520 B1)
Re claim 1, Beck discloses a computer-implemented method for producing a trained probabilistic graphical model for verifying or improving a consistency of labels within a scope of medical image processing, the method including the following steps: providing a set of images as training data, the images comprising image information of respectively one cell. (See fig. 2; col. 9, lines 30-60  where it teaches once tissue sample images are acquired, either for training data or from a test sample, the image data may be provided to a system configured to process the image data using, for example, a statistical model; using as input training data to train a statistical model (e.g., a CNN)).
But the reference of Beck fails to explicitly teach calculating a feature space for the training data with the aid of a deep convolutional neural network (DCNN), with an image corresponding to a feature vector in the feature space; calculating similarities between at least two data points of the training data based on the feature space; providing expert-generated labeling for cells, the images of which were provided as training data; calculating hidden labels based on similarities between at least two data points of the training data and the expert-generated labels; and producing a probabilistic graphical model for adapting the hidden labels, the probabilistic model being a conditional random field (CRF) model.
However, the reference of Beck does suggest calculating a feature space for the training data with the aid of a deep convolutional neural network (DCNN), with an image corresponding to a feature vector in the feature space (See fig. 4; col. 9, lines 50-60 where it teaches using as input training data to train a statistical model (e.g., a CNN); col. 11, line 55 – col. 12, line 6 where it teaches the statistical model is configured to identify features and associate the identified features with medical conditions.); calculating similarities between at least two data 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Beck, in the manner as claimed, for the benefit of improving the ability of the model to accurately classify such image portions. (See col. 14, lines 22-23)

Claim 8 has been analyzed and rejected w/r to claim 1 above.

Re claim 11, Beck discloses a computer-implemented method for verifying or improving a consistency of labels within a scope of medical image processing, including the steps of: providing an image of a cell (See fig. 2; col. 9, lines 30-60 where it teaches once tissue sample images are acquired, either for training data or from a test sample, the image data may be provided to a system configured to process the image data using, for example, a statistical model; using as input training data to train a statistical model (e.g., a CNN)); providing an available expert-generated label. (See fig. 9; col. 13, line 51 – col. 14, line 34; col. 18, lines 54-66 where it teaches the annotator may draw new polygons or points to indicate areas of the image for annotation that are different than the portions of the image associated with predicted annotations; the pathologist may interact with the user interface to create annotations on images that do not display the output of a trained statistical model, or the pathologist may create the annotations on heat maps output by a statistical model in an attempt to correct errors made by the statistical model when the predicting annotations for a pathology image.)
But the reference of Beck fails to explicitly teach calculating a feature space for the image; applying a method based on a trained probabilistic graphical model on the calculated features of the image; linking a label with the image, the linking comprising a correction or 
However, the reference of Beck does suggest calculating a feature space for the image (See col. 11, line 55 – col. 12, line 6 where it teaches the statistical model is configured to identify features and associate the identified features with medical conditions; a portion of an image is annotated as e.g., “hyperplasia” the statistical model may be configured to respond to the presence and distribution of an abundance of mitotic spindles in that portion of the image and when this response is repeated over millions of patches throughout training the statistical model may be trained to identify hyperplasia when the same pattern appears in a sample image.); applying a method based on a trained probabilistic graphical model on the calculated features of the image (See fig. 4; col. 11, line 55 – col. 12, line 6 where it teaches the statistical model is configured to identify features and associate the identified features with medical conditions; a portion of an image is annotated as e.g., “hyperplasia” the statistical model may be configured to respond to the presence and distribution of an abundance of mitotic spindles in that portion of the image and when this response is repeated over millions of patches throughout training the statistical model may be trained to identify hyperplasia when the same pattern appears in a sample image; fig. 9; col. 19, lines 7-18 where it teaches if it is determined that the indications specifies that the predicted annotation is not accurate, the predicted annotation is updated based on the received indication.  For example, the category of the predicted annotation may be updated based on the indication.  The information related to the updated annotation may be supplied as updated training data for retraining the statistical model; col. 9, lines 50-60 where it teaches using as input training data to train a statistical model (e.g., a CNN)); linking a label with the image, the linking comprising a correction or confirmation of the already available expert-generated label for this image (See fig. 9; col. 13, line 51 – col. 14, line 34; col. 18, line 66 – col. 19, line 18 where it teaches the annotator may draw new polygons or points to indicate areas of the image for annotation that are different than the portions of the 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Beck, in the manner as claimed, for the benefit of improving the ability of the model to accurately classify such image portions. (See col. 14, lines 22-23)

Claim 12 has been analyzed and rejected w/r to claim 1 above.

Re claim 14, Beck discloses wherein a correction of an already available expert-generated label leads to a feedback query with an expert in respect of a labeling discrepancy. (See fig. 9; col. 13, line 31 – col. 14, line 34.)

Re claim 15, Beck discloses wherein the method is repeated one or more times with an image of a cell and, linked therewith, a corrected or confirmed linked label, output as per claim 11. (See fig. 9; col. 13, line 31 – col. 14, line 34; col. 15, lines 20-24; col. 18, line 40 – col. 19, line 18.)

Claim 16 has been analyzed and rejected w/r to claim 11 above.
Claim 17 has been analyzed and rejected w/r to claim 1 above.



Allowable Subject Matter
Claims (3-7, 9, 18) are allowed.
Claims (2, 13, 16, 20-21) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations in claims (2 & 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo et al (US Patent 10,606,982 B2) discloses an Iterative Semi-Automatic Annotation for Workload Reduction in Medical Images Labeling.
Beck et al (US Patent 11,080,855 B1) discloses a system and method for predicting tissue characteristics for a pathology image using a statistical model.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        August 9, 2021